              Case:20-17026-KHT Doc#:4 Filed:10/26/20                                        Entered:10/26/20 17:58:55 Page1 of 5

 Fill in this information to identify the case:

     United States Bankruptcy Court for the:
     District of Colorado
                                              (State)
     Case number (If known):   20-17026-KHT                     Chapter 11                                                                    Check if this is an
                                                                                                                                               amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                              04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




1.     Debtor’s name                            Springs Medical Associates P.C.



       All other names debtor used              Springs Medical Associates, Inc.
2.
       in the last 8 years
       Include any assumed names,
       trade names, and doing business
       as names




3.     Debtor’s federal Employer                XX-XXXXXXX
       Identification Number (EIN)



4.     Debtor’s address                         Principal place of business                                   Mailing address, if different from principal
                                                                                                              place of business

                                                155 Printers Parkway
                                                Number         Street                                         Number     Street

                                                230
                                                                                                              P.O. Box

                                                Colorado Springs                  CO        80910
                                                City                             State      ZIP Code          City                     State         ZIP Code


                                                                                                              Location of principal assets, if different
                                                                                                              from principal place of business
                                                El Paso
                                                 County
                                                                                                              Number     Street




                                                                                                              City                     State         ZIP Code




5.     Debtor’s website (URL)                    N.A.

                                                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
6.     Type of debtor
                                                  Partnership (excluding LLP)
                                                  Other. Specify:



Official Form 201                                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                           page 1
            Case:20-17026-KHT Doc#:4 Filed:10/26/20                                      Entered:10/26/20 17:58:55 Page2 of 5

Debtor          Springs Medical Associates P.C.                                                     Case number (if known)
                Name



                                          A. Check one:
7.    Describe debtor’s business
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above


                                          B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))



                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .



8.    Under which chapter of the          Check one:
      Bankruptcy Code is the
                                           Chapter 7
      debtor filing?
                                           Chapter 9
                                           Chapter 11. Check all that apply:
      A debtor who is a “small business
      debtor” must check the first sub-                        The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      box. A debtor as defined in §                             aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      1182(1) who elects to proceed                             affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      under subchapter V of chapter 11                          recent balance sheet, statement of operations, cash-flow statement, and federal
      (whether or not the debtor is a                           income tax return or if any of these documents do not exist, follow the procedure in
      “small business debtor”) must                             11 U.S.C. § 1116(1)(B).
      check the second sub-box.                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                                noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                                Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                                statement of operations, cash-flow statement, and federal income tax return, or if
                                                                any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B)
                                                               A plan is being filed with this petition.
                                                               Acceptances of the plan were solicited prepetition from one or more classes of
                                                                creditors, in accordance with 11 U.S.C. § 1126(b).
                                                               The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                               The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                12b-2.
                                           Chapter 12


9.    Were prior bankruptcy cases          No
      filed by or against the debtor
      within the last 8 years?             Yes.       District                             When                         Case number
                                                                                                    MM / DD / YYYY
      If more than 2 cases, attach a
                                                       District                              When                       Case number
      separate list.
                                                                                                    MM / DD / YYYY


10.   Are any bankruptcy cases             No
      pending or being filed by a
      business partner or an               Yes.       Debtor                                                           Relationship

      affiliate of the debtor?                         District                                                         When

Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                              page 2
            Case:20-17026-KHT Doc#:4 Filed:10/26/20                                       Entered:10/26/20 17:58:55 Page3 of 5

Debtor          Springs Medical Associates P.C.                                                   Case number (if known)
                Name

      List all cases. If more than 1,                                                                                              MM /    DD   / YYYY
      attach a separate list.                          Case number, if known




11.   Why is the case filed in this       Check all that apply:
      district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                            immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                            district.

                                           A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


12.   Does the debtor own or have  No
      possession of any real         Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                 Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                        What is the hazard?

                                                     It needs to be physically secured or protected from the weather.

                                                     It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                      attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                      assets or other options).

                                                     Other



                                                    Where is the property?
                                                                                   Number        Street




                                                                                   City                                            State      ZIP Code


                                                    Is the property insured?
                                                     No
                                                     Yes. Insurance agency

                                                             Contact name

                                                             Phone




              Statistical and administrative information



13.   Debtor’s estimation of              Check one:
      available funds                     ☒ Funds will be available for distribution to unsecured creditors.
                                          ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                             1-49                              1,000-5,000                                25,001-50,000
14.   Estimated number of                    50-99                             5,001-10,000                               50,001-100,000
      creditors                              100-199                           10,001-25,000                              More than 100,000
                                             200-999


                                             $0-$50,000                           $1,000,001-$10 million                    $500,000,001-$1 billion
15.   Estimated assets                       $50,001-$100,000                     $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                             $100,001-$500,000                    $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                             $500,001-$1 million                  $100,000,001-$500 million                 More than $50 billion
Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 3
          Case:20-17026-KHT Doc#:4 Filed:10/26/20                                    Entered:10/26/20 17:58:55 Page4 of 5

Debtor        Springs Medical Associates P.C.                                                  Case number (if known)
              Name




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy            page 4
           Case:20-17026-KHT Doc#:4 Filed:10/26/20                                      Entered:10/26/20 17:58:55 Page5 of 5

Debtor         Springs Medical Associates P.C.                                                  Case number (if known)
               Name



                                            $0-$50,000                         $1,000,001-$10 million                        $500,000,001-$1 billion
16.   Estimated liabilities
                                            $50,001-$100,000                   $10,000,001-$50 million                       $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                      $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                     More than $50 billion




             Request for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17.   Declaration and signature of          The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
      authorized representative of           petition.
      debtor

                                            I have been authorized to file this petition on behalf of the debtor.


                                            I have examined the information in this petition and have a reasonable belief that the information is true and
                                             correct.


                                         I declare under penalty of perjury that the foregoing is true and correct.

                                             Executed on    10/26/2020
                                                            MM / DD / YYYY

                                          /s/ Francis F. Joseph, M.D.                                    Dr. Francis F. Joseph, MD.
                                             Signature of authorized representative of debtor             Printed name

                                             Title President, CEO, and Owner




18.   Signature of attorney
                                          /s/ T. Edward Williams, Esq.                                   Date           10/26/2020
                                             Signature of attorney for debtor                                            MM     / DD / YYYY



                                             T. Edward Williams
                                             Printed name
                                             Williams, LLP
                                             Firm name

                                             250            Greenwich Street
                                             Number         Street
                                             New York                                                           NY               10007
                                             City                                                               State            ZIP Code

                                             (212) 634-9106                                                     edward.williams@wmsintl.com
                                             Contact phone                                                      Email address



                                             5634738; 41891                                                     NY/CO
                                             Bar number                                                         State




Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 5
